DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiva et al (9,745,879).  Shiva et al discloses an exhaust structure (30) including an intake section (34) with an inlet (SEE flow arrow 82 in Figure 2), an output section (36)  by the exhaust gas).  In re claim 2, Shiva et al discloses in Figures 1-3 that the intake section and the output section each have a curved cross-sectional profile.  In re claim 3, Shiva et al implicitly discloses that  the intake section and the piping section are each sections of a single component (SEE Figure 1.  In re claim 4, Shiva et al implicitly discloses (in column 13, lines 33-58) that the piping section, the intake section, and the output section are made of stainless steel (ie: the same high conductivity material).  In re claim 17, Shiva et al discloses an .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiva et al (9,746,879).  With regards to claim 5, Shiva et al discloses the applicants primary inventive concept as stated above including an exhaust structure being internally coated with a plurality of smoothing layers resistant to turbulence and condensation, however the exhaust structure itself is made of stainless steel which does not meet the thermal conductivity requirement of the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a material for the exhaust structure which meets the requirement of having a thermal conductivity greater than 200 W/m-K, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  With regards to claims 6 and 7, while Shiva et al does teach that the internal wall of the piping of Shiva et al is coated with Teflon, Shiva et al does not particularly specify that the Teflon is doped with carbon or tungsten or that the coating is a diamond characteristic coating, however it would have been within the skill of a person having ordinary skill in the art to have selected a coating of Teflon doped with carbon or tungsten or a diamond characteristic coating and arrived at the applicants invention since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 8-16 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        May 28, 2021